THE     ATTORNEY    GENERAL
                             OF TEXAS


                              September   14, 1990



Honorable  David Brabham              Opinion   No.   JM-1222
Criminal District Attorney
Gregg County                          Re:   Authority   of a municipal-
P. 0. Box 3403                        ity   to   establish     a warrant
Lonqview,  Texas  75606               division under     the    direction
                                      of the municipal     court
                                      (RQ-2038)

Dear   Mr.    Brabham:

      Your questions    concern the     authority   of  the City    of
Lonqview,  a general law municipality,       to establish   a warrant
division  for its municipal    court of record.      You ask whether
the warrant officers possess the        authority   of a duly   cert-
ified peace officer in      "serving warrants,    capias   warrants,
summons, subpoenas,    attachments,     and other process     issuing
from the   court: serv[inq]      as bailiffs    during sessions     of
court: and   wear[inq]   uniforms    appropriate   to   their   posi-
tion."

      You advise that your       questions   are limited to      whether
the city   may   appoint     warrant officers      and   whether     such
officers possess     the authority      to perform     the duties     YOU
have detailed.     YOU   state that     there is    no concern     about
creating a warrant      division as     such and that      there is    no
conflict   between     the   governing     body  of    the   city     and
officials  over who will make the appointments.

      Section 30.202 of the Government     Code provides    that the
governing   body of    the City  of Lonqview may    provide   for  a
municipal   court   of   record to   be  known as   the   "City   of
Lonqview Municipal     Court."  Subsection   (b) of section 30.205
provides:

                 The governing   body    of  the  citv   shall
             provide deputy clerks, warrant officers,       and
             other personnel    as   needed   for  the  oroner
             oaeration   of the municinal   courts of  record.
             (Emphasis added.)




                                    p. 6472
Honorable     David   Brabham   - Page   2   (JM-1222)




      You provide the following  information  relative to              the
city's plan to create the position  of "warrant officer":

            The City of Lonqview proposes        to employ staff
            for such position     separate and apart from its
            police department.      The individuals       employed
            would be certified     in accordance     with Chapter
            415, Section 415.001 et seq of the Government
            Code as peace officers meeting all certifica-
            tion requirements     of the state.      In addition,
            such warrants     officers     would   be    full-time
            employees   of the City, fully compensated           for
            their service as employees         of the City,     and
            not paid    on the    basis    of a commission        or
            other fee related to their actual service             of
            process.    These   warrant     officers     would    in
            many respects    fill the     role assumed by      city
            marshals   in general law       cities, would      meet
            all   certification       requirements     of     peace
            officers,   but   would    limit    their    responsi-
            bilities to lawful exercises        of authority      in
            the furtherance      of the    responsibilities       of
            the municipal    court.

      Chapter     30   of   the   Government    Code   authorizes     the
creation of municipal       courts of record in numerous       cities of
this state.     Provision    is made for the governing      bodies of a
number of these cities to provide for "warrant officers"               to
be utilized    in    the operation     of the   court.    However,    the
statutes authorizing        the creation     of municipal     courts   of
record do     not    assign   any   particular    duties    to   warrant
officers.1

      YOU state   that  warrant    officers    for  the  Lonqview
Municipal Court will   be certified     peace officers.    There-
fore, we need not consider whether warrant officers must        be
certified peace officers.    Certainly   giving a peace   officer
the title "warrant officer" would not diminish      his authority
to serve process.



      1. The authorities      are  replete with    definitions     of
"warrant officers,"    but all relate    to that position    in   the
military   context.    @g    44A Words   and  Phrases at     596;    6
C.J.S. Armed Services     §§ 27, 80,   89, 121, 155, 168; 54      Am.
Jur. Military    59 23, 149: XIX Oxford English Dictionary        929
(2d ed. 1989).




                                      P. 6473
.
1
         Honorable   David   Brabham   - Page   3   (JM-1222)




               You ask    whether    the   warrant    officer     may     serve    as
         bailiff   for the court.     While    we find no express         authority
         for utilization     of a bailiff in a municipal        court of record,
         we believe that the court has inherent authority              to   request
         the warrant    officer to serve in such capacity.           Volume 20 of
         American    Jurisprudence      2d  Courts,     section     4,    discusses
         positions   that    are   considered   as   an   inherent part        of   a
         court.    It is   noted that while      a clerk may      not always       be
         considered   an inherent     part of the     court certain        inferior
         officials,   including    a bailiff,2     are considered         necessary
         in the proper administration       of justice.      Although     the exact
         limit of    the powers     of judges    as to    appointments      is    not
         entirely   settled,   'Ia long continued       and rarely      challenged
         practice has ,in fact confided         to them    the appointment         of
         many officers of      inferior grades . . . .'I 46          Am. Jur.      2d
         Judses § 27.     Included   in this group are bailiffs.           Id.     We
         perceive   no reason why the warrant officer may not serve                in
         such capacity.3

               You also ask whether warrant officers may wear uniforms
         appropriate   to their positions.      Section 37.12 of the       Penal
         Code makes    it an   offense for     a person     to wear   a badge,
         insignia,   etc., identifying    that    person as a peace      officer
    .-   unless that person      has been    certified   or   licensed by     the
         Commission    on    Law   Enforcement      Officer    Standards      and
         Education   in the capacity    indicated   on the identifying     item.
         Because you state that the warrant officer in question             will
         be a certified   peace officer, the warrant officer may wear a
         badge appropriate    to his position.




               2.  Chapter   53 of    the Government    Code,  entitled
         g'Bailiffs,t' makes it mandatory that   bailiffs  be appointed
         for a limited number of designated   courts in this state.

                3. Article 36.24      of the   Code of  Criminal      Procedure
         provides   that   a   sheriff or    deputy  sheriff may      serve   as
         b+LLtt    +x. t -czxC, vzh%%sa +A&.. -&~vcsi i--h+ba '-2 -;a?L&4 -tea b
         witness.     Code Crim. Proc. art. 36.24.




                                              p. 6474
                                                                                   i
Honorable     David   Brabham     - Page     4     (JM-1222)




                                 SUMMARY
               A warrant officer       of the Municipal      court
            of Lonqview     possesses    the    authority    of    a
            peace officer     to   serve    warrants,     summons,
            subpoenas,    attachments,      and   other    process
            issuing    from   the   court    he   serves.       The
            warrant officer may       serve as bailiff      during
            sessions of     court.    He   may wear    a uniform
            appropriate   to his position.




                                                  J /kAJtG
                                                    Very   truly   yo   ,
                                                            .
                                                         ,bl--,
                                                    JIM      MATTOX
                                                    Attorney  General   of Texas

MARY KELLER
First Assistant       Attorney     General

LCU MCCREARY
Executive  Assistant      Attorney     General

JUDGE ZOLLIE STEAKLEY
Special Assistant  Attorney          General

RENEA HICKS
Special Assistant       Attorney     General

RICK GILPIN
Chairman,  Opinion      Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                       P-        6475